Case: 14-11040      Document: 00513149156         Page: 1    Date Filed: 08/11/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-11040
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          August 11, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

OSCAR TREVINO-RUVALCABA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-477-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM: *
       Oscar Trevino-Ruvalcaba appeals the 144-month below-guidelines
sentence imposed after he pleaded guilty to possession with intent to distribute
500 grams or more of methamphetamine. He asserts that his sentence is
procedurally and substantively unreasonable. After United States v. Booker,
543 U.S. 220 (2005), we review sentences for reasonableness. Gall v. United
States, 552 U.S. 38, 46 (2007). We first examine whether the district court


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-11040     Document: 00513149156      Page: 2   Date Filed: 08/11/2015


                                  No. 14-11040

committed any significant procedural error, including “failing to calculate (or
improperly calculating) the Guidelines range.” Gall, 552 U.S. at 51. If the
district court’s decision is procedurally sound, this court will then consider the
substantive reasonableness of the sentence under an abuse-of-discretion
standard. Id.; United States v. Mondragon-Santiago, 564 F.3d 357, 360 (5th
Cir. 2009).
      As he did in the district court, Trevino-Ruvalcaba asserts that he was
entitled to a sentencing reduction under U.S.S.G. § 3B1.2 based on the fact
that he was a minor or minimal participant in the methamphetamine network.
We review the district court’s denial of the reduction for clear error. United
States v. Alaniz, 726 F.3d 586, 626 (5th Cir. 2013). The record reflects that
Trevino-Ruvalcaba     was    responsible    for   delivering   a    shipment     of
methamphetamine, and his sentence was based only on the drug quantity
found in his vehicle. See United States v. Perez-Solis, 709 F.3d 453, 471 (5th
Cir. 2013) (stating that a defendant’s participation in the offense should be
determined based on the conduct for which he was held accountable rather
than the criminal enterprise as a whole). Because Trevino-Ruvalcaba’s role
was not minor or minimal with regard to his discrete offense, he has not
established that the district court’s finding was clearly erroneous. See Alaniz,
726 F.3d at 626.
      Trevino-Ruvalcaba also contends that the district court erred in
imposing a two-level enhancement under U.S.S.G. § 2D1.1(b)(5) based on a
determination that the methamphetamine was imported. The Government
must present sufficient facts to support this enhancement by a preponderance
of the evidence. United States v. Serfass, 684 F.3d 548, 553 (5th Cir. 2012).
Although Trevino-Ruvalcaba denied telling government agents that he had
been told that the methamphetamine came from Mexico, the district court’s



                                        2
    Case: 14-11040     Document: 00513149156    Page: 3   Date Filed: 08/11/2015


                                 No. 14-11040

factual finding was plausible in light of the record as a whole. See United
States v. Andaverde-Tinoco, 741 F.3d 509, 525 (5th Cir. 2013), cert. denied, 134
S. Ct. 1912 (2014); United States v. Jimenez, 323 F.3d 320, 322-23 (5th Cir.
2003).
      In addition, Trevino-Ruvalcaba asserts that his sentence is substantively
unreasonable because the mandatory minimum sentence of 120 months in
prison would satisfy the goals of 18 U.S.C. § 3553(a). Because he did not object
to his sentence on this ground, we review his claims for plain error. See United
States v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007). Even if we reviewed for
an abuse of discretion, however, Trevino-Ruvalcaba’s arguments are
unavailing. See Gall, 552 U.S. at 51. His general disagreement with the
propriety of his sentence and the district court’s weighing of the § 3553(a)
factors does not establish that the district court failed to account for a
significant factor, gave significant weight to an improper factor, or clearly
erred in weighing sentencing factors. See United States v. Diehl, 775 F.3d 714,
724 (5th Cir. 2015).
      The judgment of the district court is thus AFFIRMED.




                                       3